Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-17 are allowed.

Curtis (US 2014/0177117) is believed to be the closest related prior art.  The reference teaches a system for ground monitor current sensing wherein a current sensor measures a current between a ground and a neutral.  A test current is injected into ground and the current is measured to determine if the current is above a threshold.  The testing is carried out by a processor module which takes impedance measurements and also provides a continuity signal to an indicator depending on the outcome of the test.  However, the reference does not teach each of the impedance measurements being based on a voltage differential between a sequence of voltages including a first voltage and a second voltage such that one of the voltages is without an internally generated reference current and another of the voltages is with an internally generated reference current.

	Banerjee (US 2013/0030742), Faxvog (US 2015/0311697), Faxvog (US 2013/0308229), Pieler (US 2016/0315461), Curtis (US 2017/0138991), Jensen (US 2019/0288502) and Jensen (US 2019/0288499) all teach ground monitoring testers for an AC power network wherein the impedance is measured in the presence of an injected current.  However, none of the references teach each of the impedance measurements being based on a voltage differential between a sequence of voltages including a first voltage and a second voltage such that one of the voltages is without an internally generated reference current and another of the voltages is with an internally generated reference current.


Claim 1 is allowable because the prior art of record does not teach or fairly suggest a ground monitoring tester for an AC power network comprising all the features as recited in the claims and in combination with each of the impedance measurements being based on a voltage differential between a sequence of voltages including a first voltage and a second voltage such that one of the voltages is without an internally generated reference current and another of the voltages is with an internally generated reference current.

Claims -2-11 are allowable as they depend from claim 1, which is also allowable.

Claim 12 is allowable because the prior art of record does not teach or fairly suggest a ground monitoring system integrated in an AC power network comprising all the features as recited in the claims and in combination with each of the impedance measurements being based on a voltage differential between a sequence of voltages including a first voltage and a second voltage such that one of the voltages is without an internally generated reference current and another of the voltages is with an internally generated reference current.

Claims 13 & 14 are allowable as they depend from claim 12, which is also allowable.

Claim 15 is allowable because the prior art of record does not teach or fairly suggest a ground monitoring system integrated in an AC power network comprising all the features as recited in the claims and in combination with each of the impedance measurements being based on a voltage differential between a sequence of voltages including a first voltage and a second voltage such that one of the voltages is without an internally generated reference current and another of the voltages is with an internally generated reference current.

Claims 16 & 17 are allowable as they depend from claim 15, which is also allowable.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839